                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

DAVID DELL'AQUILA, on behalf of
himself and all others similarly situated,           Case No. 3:19-cv-00679

                       Plaintiffs,
v.                                                   Judge William L. Campbell, Jr.

WAYNE LaPIERRE, the NATIONAL                         Magistrate Jefferey S. Frensley
RIFLE ASSOCIATION OF AMERICA,
and NRA FOUNDATION, INC.,

                       Defendants.



                     MOTION FOR LEAVE TO AMEND COMPLAINT

       The Plaintiff, David Dell'Aquila, by and through his attorney, Elliott J. Schuchardt, files

this Motion for Leave to Amend Complaint. In support hereof, the Plaintiff states as follows:

                                             Background

       1.      This is a fraud case. The Plaintiff contends that the Defendants have engaged in a

plan to seek donations from a nationwide class of persons, for the purpose of spending such

amounts for improper purposes.

       2.      Defendants have filed motions to dismiss the complaint, pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure. Defendants' motions contend that the complaint does

not have adequate specificity.

       3.      The Plaintiff would like to amend the complaint to add greater specificity

concerning (a) the donations made to Defendants, (b) Defendants' fraudulent statements, and (c)

Defendants' subsequent conduct. The Plaintiff would also like to add Plaintiffs who are typical

of the members of the proposed NRA Class and NRA Foundation Class. Such parties will help

to more accurately define and represent such classes.




     Case 3:19-cv-00679 Document 37 Filed 01/02/20 Page 1 of 3 PageID #: 152
        4.     A copy of the proposed amended complaint is attached as Exhibit A.

        5.     The amended complaint will allow the Court to determine more accurately

whether the Plaintiff has sufficient information to meet the pleading requirements for fraud and

RICO.

        6.     Rule 15(a)(2) of the Federal Rules of Civil Procedure authorizes this Court to

allow the Plaintiff to file an amended complaint. According to such rule, "the court should freely

give leave when justice so requires." Fed. R. Civ. P. 15(a)(2) (2019).

        7.     Defendants will not be prejudiced by the proposed amendment. This case is only

in the pleading stages. None of the Defendants has filed an answer to the complaint.

        8.     Furthermore, the Plaintiff has not yet filed an amended complaint in response to

Defendants' preliminary objections.

        WHERREFORE, for the reasons set forth above, the Plaintiff respectfully requests that

the Court enter an order authorizing Plaintiff to file an amended complaint in this case.

                                                     Respectfully submitted,

                                                     By: /s/ Elliott Schuchardt
                                                        Elliott J. Schuchardt
                                                        B.P.R. No. 027016

                                                     SCHUCHARDT LAW FIRM
                                                     6223 Highland Place Way, Suite 201
                                                     Knoxville, TN 37919
                                                     Phone: (865) 304-4374
                                                     E-mail: elliott016@gmail.com

                                                     Counsel for the Plaintiff, David
                                                       Dell'Aquila




                                     2
    Case 3:19-cv-00679 Document 37 Filed 01/02/20 Page 2 of 3 PageID #: 153
                                CERTIFICATE OF SERVICE
      I, Elliott J. Schuchardt, hereby certify that I served a true and correct copy of the foregoing

Motion for Leave to Amend Complaint on the following persons on this 2nd day of January 2020

by means of the Court's CM / ECF system:

      William A. Brewer, Esq.
      Email: wbb@brewerattorneys.com
      Counsel for Wayne LaPierre and
      National Rifle Association

      Wallace A. McDonald
      Email: amcdonald@lpwpc.com
      Counsel for Wayne LaPierre and
      National Rifle Association

      Aubrey B. Harwell , Jr., Esq.
      Email: aharwell@nealharwell.com
      Counsel for NRA Foundation, Inc.

      John E. Quinn
      Email: jquinn@nealharwell.com
      Counsel for NRA Foundation, Inc.

      William J. Harbison , II, Esq.
      Email: jharbison@nealharwell.com
      Counsel for NRA Foundation, Inc.


                                                            /s/ Elliott Schuchardt
                                                            Elliott J. Schuchardt




    Case 3:19-cv-00679 Document 37 Filed 01/02/20 Page 3 of 3 PageID #: 154
